Exhibit 10.2

 

 

BUILD-A-BEAR WORKSHOP, INC.

RESTRICTED STOCK & NON-

QUALIFIED STOCK OPTION

AWARD AGREEMENT

Grant Date:

 

 

Employee:

   

No. of Shares of Time-Based Restricted Stock:

   

Maximum Number of Shares of Performance-Based Restricted Stock:

   

No. of Shares Subject to Option

   

Exercise Price of Option

 

 

 

 

This Agreement will certify that the employee named above (“Employee”) is
awarded the total number of restricted shares of common stock, $0.01 par value
per share (the “Common Stock”), of Build-A-Bear Workshop, Inc. (the “Company”)
designated above (the “Restricted Stock”), and an option to purchase the number
of shares of Company Common Stock designated above (the “Option”), pursuant to
the Build-A-Bear Workshop, Inc. 2017 Omnibus Incentive Plan (the “Plan”), as of
the date indicated above (the “Grant Date”) and subject to the terms, conditions
and restrictions in the Plan and those set forth below. Any capitalized, but
undefined, term used in this Agreement shall have the meaning ascribed to it in
the Plan. Employee’s electronic acceptance within sixty (60) days on his/her
personal Merrill Lynch account constitutes Employee’s acceptance of this award
and acknowledgement of Employee’s agreement to all the terms, conditions and
restrictions contained in the Plan and this Agreement. If the Employee does not
accept this award on his/her personal Merrill Lynch account within sixty (60)
days of the Grant Date, the Employer may revoke this grant.

 

 

 

BUILD-A-BEAR WORKSHOP, INC.

                   

By:

     

Sharon Price John

   

Chief Executive Officer

 

 

Terms and Conditions

 

A.     Terms and Conditions Applicable to Restricted Stock

 

1.     Terms of Restricted Stock Award. Pursuant to action of the Compensation
and Development Committee (the “Committee”), the Company awards to the Employee
the number of shares of Restricted Stock set forth above. The Restricted Stock
is nontransferable by the Employee during the period described below and is
subject to the risk of forfeiture as described below. Prior to the time shares
become transferable, the shares of Restricted Stock shall bear a legend
indicating their nontransferability, and, subject to the terms of this
Agreement, if the Employee terminates service as an employee of the Company
prior to the time a restriction lapses, the Employee shall forfeit any shares of
Restricted Stock which are still subject to the restrictions at the time of
termination of such service.

 

 

--------------------------------------------------------------------------------

 

 

(a) Time-Based Restricted Stock

 

The restrictions on transfer described in this Section A.1 applicable to the
Time-Based Restricted Stock awarded above shall lapse and be of no further force
and effect as follows, if the Employee is still an employee of the Company on
the respective date set forth below, and has been continuously serving as such
an employee of the Company during such twelve (12)-month period ending on such
date:

 

Date

 

Portion of Grant for which Restrictions Lapse on Indicated Date

Grant Date

 

0

[insert month day, year]:

 

One-third

[insert month day, year]:

 

One-third

[insert month day, year]:

 

One-third

     

 

For avoidance of doubt, on [insert month day, year], one hundred percent (100%)
of the Time-Based Restricted Stock shall be transferable by the Employee if the
Employee is still an employee, and has been continuously serving from the Grant
Date through [insert month day, year] as an employee of the Company on such
date.

 

Notwithstanding the foregoing, in the event of a Change of Control, all
previously granted shares of Time-Based Restricted Stock not yet free of the
restrictions of this Section A.1.(a) shall become immediately free of such
restrictions.

 

(b) Performance-Based Restricted Stock

 

The restrictions on transfer described in this Section A.1 applicable to the
Performance-Based Restricted Stock awarded above shall lapse and be of no
further force and effect as follows, if (1) the performance criteria applicable
to the Performance-Based Restricted Stock as established by the Committee and
included in Exhibit A hereto (the “Performance Criteria”) has been satisfied,
and (2) the Employee is still an employee of the Company on the date set forth
below, and has been continuously serving as such an employee of the Company from
the Grant Date to such date:

 

Date

 

Portion of Grant for which Restrictions Lapse on Indicated Date

Grant Date

 

0

[insert month day, year]:

 

100%

     

 

For avoidance of doubt, on the date ending [insert month day, year], one hundred
percent (100%) of the Performance-Based Restricted Stock shall be transferable
by the Employee if (1) the Performance Criteria set forth in Exhibit A hereto
have been satisfied, and (2) the Employee is still an employee, and has been
continuously serving from the Grant Date through [insert month day, year] as an
employee of the Company on such date.

 

Notwithstanding the foregoing, in the event of a Change of Control that occurs
prior to the end of Fiscal Year [insert year], fifty percent (50%) of the
Maximum Number of Shares of Performance-Based Restricted Stock (as set forth on
page 1) shall become immediately free of the restrictions of this Section
A.1.(b). If a Change of Control occurs at any time after the end of Fiscal Year
[insert year], one hundred percent (100%) of the shares earned based on the
Performance Criteria (as set forth in Exhibit A) not yet free of the
restrictions of this Section A.1.(b) shall become immediately free of such
restrictions.

 

2.      Death or Disability of the Employee.

 

(a) Time-Based Restricted Stock

 

In the event (i) of the death of the Employee, or (ii) the Company terminates
the Employee’s employment due to a permanent and total disability which results
in the Employee’s inability to return to work with the Company, all previously
granted shares of Time-Based Restricted Stock not yet free of the restrictions
of Section A.1(a) shall become immediately free of such restrictions.

 

(b) Performance-Based Restricted Stock

 

In the event (i) of the death of the Employee, or (ii) the Company terminates
the Employee’s employment due to a permanent and total disability which results
in the Employee’s inability to return to work with the Company, in either case
prior to the end of Fiscal Year [insert year], fifty percent (50%) of Maximum
Number of Shares of Performance-Based Restricted Stock (as set forth on page 1)
shall become immediately free of the restrictions of Section A.1(b).

 

2

--------------------------------------------------------------------------------

 

 

In the event (i) of the death of the Employee, or (ii) the Company terminates
the Employee’s employment due to a permanent and total disability which results
in the Employee’s inability to return to work with the Company, in either case
subsequent to the end of Fiscal Year [insert year], all shares of
Performance-Based Restricted Stock which are earned but not yet free of the
restrictions of Section A.1(b) shall become immediately free of such
restrictions.

 

3.     Cost of Restricted Stock. The purchase price of the shares of Restricted
Stock shall be $0.00.

 

4.     Rights as Stockholder. The Employee shall be entitled to all of the
rights of a stockholder, including the right to vote such shares and to receive
dividends and other distributions payable with respect to such shares, as
follows: (i) with respect to the shares of Time-Based Restricted Stock, since
the Grant Date; and (ii) with respect to the shares of Performance-Based
Restricted Stock, only upon satisfaction of the Performance Criteria; provided
that any such rights, dividends or other distributions will be subject to the
same vesting requirements as the underlying Restricted Stock and shall be paid
at the time the restrictions set forth in Sections A.1(a) and A.1(b) have been
lifted pursuant to the terms of this Agreement. If any dividends or
distributions are paid in shares, the shares shall be deposited with the Company
and shall be subject to the same restrictions on transferability and
forfeitability as the Restricted Stock with respect to which they were paid.

 

5.     Escrow of Share Certificates. Certificates for the Restricted Stock shall
be issued in the Employee’s name and shall be held in escrow by the Company
until all restrictions lapse or such shares are forfeited as provide herein. A
certificate or certificates representing the Restricted Stock as to which
restrictions have lapsed shall be delivered to the Employee upon such lapse.

 

6.     Government Regulations. Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver certificates evidencing
the Restricted Stock shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

7.     Withholding Taxes. The Company shall have the right to require the
Employee to remit to the Company, or to withhold from other amounts payable to
the Employee, as compensation or otherwise, an amount sufficient to satisfy all
federal, state and local withholding tax requirements.

 

8. Accounting Restatement. In the event the Company is required to prepare an
accounting restatement of its financial statements due to the Company's material
noncompliance with any financial reporting requirement under the securities
laws, the Committee shall require reimbursement or forfeiture of shares of
Performance-Based Restricted Stock which have been earned and/or which have
vested pursuant to this Agreement during the three completed fiscal years
immediately preceding the date on which the Company is required to prepare an
accounting restatement and any transition period within such time period. The
amount to be recovered will be the excess of the number of shares of
Performance-Based Restricted Stock earned and/or vested based on the erroneous
data over the shares of Performance-Based Restricted Stock that would have been
earned and vested had it been based on the restated results, as determined by
the Committee.  The Committee will determine, in its sole discretion, the method
for recouping the Performance-Based Restricted Stock hereunder which may
include, without limitation: (i) seeking recovery of any gain realized on the
vesting, sale, transfer or other disposition of shares of the Performance-Based
Restricted Stock; (ii) offsetting the recouped amount from any compensation
otherwise owed by the Company to the Employee; (iii) cancelling outstanding
vested or unvested shares of the Performance-Based Restricted Stock; or (iv)
taking any other remedial and recovery action permitted by law, as determined by
the Committee. In addition, the Company shall recoup or recover any erroneously
issued Performance-Based Restricted Stock in accordance with any incentive
compensation recoupment or recovery policy adopted in the future by the Company
pursuant to Rule 10D-1 of the Securities Exchange Act of 1934, as amended, and
applicable rules and regulations of the New York Stock Exchange, or any national
securities exchange on which the Company’s Common Stock is then-listed. In the
event of any conflict between the provisions of this Section A.8 and such a
policy, the terms of the policy shall govern the recoupment or recovery of the
Performance-Based Restricted Stock; provided that the recoupment or recovery
policy shall apply to this Performance-Based Restricted Stock regardless of
Employee’s classification as an “executive officer” as defined by the applicable
rules and regulations.

 

3

--------------------------------------------------------------------------------

 

 

B.     Terms and Conditions Applicable to the Option

 

1.     Grant and Terms of Option. Pursuant to action of the Committee, the
Company grants to the Employee the Option to purchase the number of shares of
Common Stock set forth above, for a period of [insert years of option term]
([insert #]) years from [insert beginning date], at the exercise price set forth
above; provided, however, that the right to exercise such Option shall be, and
is hereby, restricted as follows:

 

(a)(i)     No shares may be purchased prior to [insert first option vesting
date];

 

(ii)     At any time during the term of the Option granted hereby on or after
[insert first option vesting date], the Employee may purchase up to one-third of
the total number of shares to which the Option granted hereby relates;

 

(iii)     At any time during the term of the Option granted hereby on or after
[insert second option vesting date] the Employee may purchase up to an
additional one-third of the total number of shares to which the Option granted
hereby relates; and

 

(iv)     At any time during the term of the Option granted hereby on or after
[insert third option vesting date], the Employee may purchase up to an
additional one-third of the total number of shares to which the Option granted
hereby relates;

 

so that on or after [insert third option vesting date], during the term hereof,
the Employee will have become entitled to purchase the entire number of shares
to which the Option granted hereby relates.

 

(b)     Notwithstanding the foregoing, in the event of a Change of Control, the
Employee may purchase one hundred percent (100%) of the total number of shares
to which the Option granted hereby relates.

 

(c)     In no event may the Option granted hereby or any part thereof be
exercised after the expiration of [insert option termination date].

 

(d)     The purchase price of the shares subject to the Option may be paid for
(i) in cash, (ii) in the discretion of the Committee, by tender of shares of
Common Stock already owned by the Employee, or (iii) in the discretion of the
Committee, by a combination of methods of payment specified in clauses (i) and
(ii), all in accordance with the provisions of the Plan. Notwithstanding the
preceding sentence, the Employee may request that the Committee agree that
payment in full of the option price need not accompany the written notice of
exercise; provided that, the notice of exercise directs that the certificate or
certificates for the shares of Common Stock for which the Option is exercised be
delivered to a licensed broker acceptable to the Committee as the agent for the
Employee and, at the time such certificate or certificates are delivered, the
broker tenders to the Committee cash (or cash equivalents acceptable to the
Committee) equal to the purchase price for the shares of Common Stock purchased
pursuant to the exercise of the Option plus the amount (if any) of any
withholding obligations on the part of the Company. Such request may be granted
or denied in the sole discretion of the Committee.

 

(e)     No shares of Common Stock may be tendered in exercise of the Option
granted hereby if such shares were acquired by the Employee through the exercise
of an Incentive Stock Option (within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended), unless (i) such shares have been held by the
Employee for at least one (1) year, and (ii) at least two (2) years have elapsed
since such Incentive Stock Option was granted.

 

4

--------------------------------------------------------------------------------

 

 

2.     Termination of Employment. In the event of the termination of employment
of the Employee for any reason other than for Cause, as shall be determined in
the sole discretion of the Committee, the Option granted, to the extent it was
eligible for exercise at the date of such termination of employment: (i) shall
be exercisable for up to ninety (90) days after the date of such termination;
and (ii) may, subject to the Committee’s sole discretion and consent, be
exercised for such longer period as the Committee may permit, but not after
[insert option termination date].

For the purposes of Section B.2. and B.3., “Cause” means with respect to the
Employee’s termination of employment or termination of consultancy, the
following: (a) in the case where there is no employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Company or an affiliate of the Company and the Employee on the Grant Date
(or where there is such an agreement but it does not define “cause” (or words of
like import)), termination due to the Employee’s insubordination, dishonesty,
fraud, incompetence, moral turpitude, willful misconduct, refusal to perform the
Employee’s duties or responsibilities for any reason other than illness or
incapacity, repeated or material violation of any employment policy, violation
or breach of any confidentiality agreement, work product agreement or other
agreement between the Employee and the Company, or materially unsatisfactory
performance of the Employee’s duties for the Company or an affiliate of the
Company, as determined by the Committee in its good faith discretion; or (b) in
the case where there is an employment agreement, consulting agreement, change in
control agreement or similar agreement in effect between the Company or an
affiliate of the Company and the Employee on the Grant Date that defines “cause”
(or words of like import), “cause” as defined under such agreement; provided,
however, that with regard to any agreement under which the definition of “cause”
only applies on occurrence of a change in control, such definition of “cause”
shall not apply until a change in control actually takes place and then only
with regard to a termination thereafter. With respect to the Employee’s
termination of directorship, “cause” means an act or failure to act that
constitutes cause for removal of a director under applicable Delaware law.

 

3.     Death or Disability of the Employee. In the event of the death of the
Employee during the term of this Agreement and while he or she is employed by
the Company (or a subsidiary) or within three (3) months after the termination
of his or her employment other than for Cause, the Option granted hereby shall
become fully vested (if not already fully vested) and may be exercised by a
legatee or legatees of the Employee under his or her last will, or by his or her
personal representatives or distributees, at any time within a period of one (1)
year after his or her death, but not after [insert option termination date]. In
the event the Company terminates the Employee’s employment due to a permanent
and total disability which results in the Employee’s inability to return to work
with the Company, the Option granted hereby shall become fully vested (if not
already fully vested) and may be exercised by the Employee at any time within a
period of three (3) months after his or her employment is so terminated, but not
after ten (10) years from the Grant Date.

 

4.     Shares Issued on Exercise of Option. It is the intention of the Company
that on any exercise of the Option granted hereby it will transfer to the
Employee shares of its authorized but unissued stock or transfer Treasury
shares, or utilize any combination of Treasury shares and authorized but
unissued shares, to satisfy its obligations to deliver shares on any exercise
hereof.

 

5.     Option Not an Incentive Stock Option. It is intended that the Option
granted hereby shall not be treated as an Incentive Stock Option under Section
422 of the Internal Revenue Code of 1986, as amended.

 

C. Terms and Conditions Applicable to All Awards

 

1.     Adjustments Upon Changes in Capitalization or Corporate Acquisitions.
Notwithstanding any other provision in the Agreement, if there is any change in
the Common Stock by reason of stock dividends, spin-offs, split ups,
recapitalizations, mergers, consolidations, reorganizations, combinations or
exchanges of shares, the number of shares of Common Stock under this award not
yet vested, and the price thereof, as applicable, shall be appropriately
adjusted by the Committee.

 

5

--------------------------------------------------------------------------------

 

 

2.     No Right to Continued Service. Nothing in this Agreement shall be deemed
to create any limitation or restriction on such rights as the Company otherwise
would have to terminate the service of the Employee.

 

3.     Committee Administration. This award has been made pursuant to a
determination made by the Committee, and the Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this Agreement, shall have
plenary authority to interpret any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement
and may waive or amend any provisions hereof in any manner not adversely
affecting the rights granted to the Employee by the express terms hereof.

 

4.     Grant Subject to Plan. This Restricted Stock and/or Option award is
granted under and is expressly subject to all the terms and provisions of the
Plan, and the terms of the Plan are incorporated herein by reference. The
Employee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. The Committee has been appointed
by the Board of Directors and designated by it, as the Committee to make grants
of Restricted Stock and Options.

 

5.     Governing Law. This Agreement shall be construed under the laws of the
State of Delaware.

 

6

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Performance Criteria Applicable to Performance-Based Restricted Stock

 

 

 

 

 

7